Best, C.
The appellee brought this suit against the appellant and two other persons, upon a note made by them to Wes. Lane, cashier First National Bank, alleged to be the cashier of the appellee. A motion to quash the summons, and a demurrer to the complaint for the want of facts, by the appellant, were overruled, and judgment was thereafter rendered against all the defendants as upon default. These rulings are assigned as errors.
The motion to quash the summons was based upon the ground that the endorsement upon the complaint, which was filed during term, was not signed by the plaintiff or its attorneys. The endorsement was signed “ Cason & Kelsey for plffi,” and, as these persons were the plaintiff’s attorneys, the endorsement was sufficient, and the motion properly overruled. Robinson v. Brown, 74 Ind. 365. The only objection urged to the complaint is that it is not averred that Wes. Lane endorsed the note to the appellee. There is nothing in this objection. The note is payable to him as cashier, and in such case the bank may sue as payee. Nave v. Hadley, 74 Ind. 155; Dutch v. Boyd, 81 Ind. 146, and authorities cited. There is no error in the record, and the judgment should be affirmed..
Per Curiam.
It is therefore ordered, upon the foregoing opinion, that the judgment be and it is hereby in all things, affirmed, at the appellant’s costs.